El Juez Asociado Sr- Wole,
emitió la opinión del tribunal.
Antonio Mengell tiene inscrito a su nombre el título a cierta propiedad. El título se obtuvo por varios traspasos a virtud de venta en subasta piiblica por falta de pag*o de las contribuciones. La propiedad perteneció una vez a Julio Audinot, desde entonces fallecido, y fué vendida por falta de pago de las contribuciones después de su muerte. Antes de la venta y durante los procedimientos de testamentaría la propiedad en controversia fué adjudicada a Josefa Monagas,. viuda de Audinot, siendo la adjudicación para cubrir su por-ción en los bienes relictos y pago de las deudas de las cuales se bizo cargo. Parece estar admitido el lieclio de que según el artículo 23 de la Ley Hipotecaria u otro precepto legal las deudas de una persona fallecida se cargan a los bienes que así se adjudican. El recurrente trató de cancelar esta carga presentando una petición al Registrador de Mayagüez expo-niendo los hechos. El registrador denegó la cancelación por-que, según expresó, no se había cumplido con el artículo 315 del Código Político al hacerse la venta por falta de pago de las contribuciones. La parte pertinente de este artículo es como sigue:
“En todos los casos en que se embargaren y vendieren bienes raíces para el pago de contribuciones, el Tesorero de Puerto Rico notificará la inscripción de dicha venta a todas las- personas que tuvieren una hipoteca o gravamen sobre dicha propiedad, consig-nando en la notificación la fecha de la venta, la suma en que se hubiere vendido la propiedad y los demás datos que estimare opor-tunos.”
En el caso de Salgado v. El Registrador de San Juan, 26 D. P. R. 172, sostuvimos la actuación del registrador al dene-gar la inscripción de un título adquirido en una venta para pago de contribuciones en la cual no se había cumplido con el artículo 315, supra, y está conforme el recurrente con los principios de ese caso. Sostiene, sin embargo, que el título *338que adquirió pertenecía,a la viuda a quien había sido adjudi-cado en pago de su participación en los bienes y para satis-facer las deudas del caudal de las que se hizo cargo; que al asumir ella esta obligación, la subsiguiente contribuyente mo-rosa, dejó libres en efecto o en realidad los bienes del caudal de la carga alegada y que por tanto se subrogó en lugar de los acreedores de los bienes; que al ser vendida la propiedad para pago de contribuciones en la suma de $1,000, el rema-nente de esta cantidad después de deducidas las contribucio-nes fué pagado a ella quien aceptó el pago, ratificando así o subsanando cualquier falta .de notificación según prescribe el artículo 315 supra. Y alegó además, que la venta para pago de las contribuciones extinguió la carga.
El artículo 23 de la Ley Hipotecaria al asumir que una persona se obliga a pagar las deudas en consideración a una adjudicación de propiedad deja libre de responsabilidad los demás bienes y aparentemente a los herederos a la vez. Esto robustece la necesidad de que los bienes en particular que se traspasan deben quedar sujetos a la carga de las deu-das. No vemos, por tanto, como ésta admitida carga por la reclamación de acreedores podía quedar extinguida por nin-gún acto de la persona obligada a pagar la deuda, o por una venta en subasta pública. El único medio en tal caso por parte de los deudores para librarse de la carga sería pa-gando las deudas. Los acreedores tienen derechos.
Se admite que todo lo que vendió el Tesorero fué la parti-cipación que la viuda tenía en los bienes por virtud de la adjudicación. Tuviera o no derecho el Tesorero a vender no podía extinguir esta carga sin notificar a los poseedores de deudas como prescribe el artículo 315. Si eran desconoci-dos dichos dueños o pudo habérseles citado por edictos o. no había medio de cancelar dicha carga. Existe todavía la duda de si la propiedad podía legítimamente ser vendida como se indica en el caso de Salgado v. El Registrador de San Juan, supra.
*339El lieclio subsiste de que la finca fue vendida para pago de contribuciones y que fué inscrita, pero nos sentimos obliga-dos a declarar que la omisión en notificar a los tenedores de-cargas dejó intacta la carga apesar de la venta por contribu-ciones.
No bay cuestión alguna de tercero pues todos estos becbos constaban del registro y una persona que compra en subasta pública adquiere con sujeción a las leyes en vigor.
Debe confirmarse la nota recurrida.

Confirmada la nota, recurrida.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutcbison.
El Juez Asociado Sr. Franco Soto no intervino en la resolución de este caso.